Title: Philip Freneau to Thomas Jefferson, 8 April 1809
From: Freneau, Philip
To: Jefferson, Thomas


          Sir, Philadelphia,
April 8th.
1809.—
          
I do myself the pleasure to enclose to You a copy of Proposals for the
publication of a couple of
volumes of Poems shortly to be put to
press in this City. Perhaps some of your particular friends in
Virginia may be induced from a view of the
proposals in your hands to subscribe their names. If so, please to have them
forwarded to this place by Post, addressed to
the Publisher at No 10, North Alley,
Philadelphia.
Accept my congratulations on your retirement from public cares, and that you
may long enjoy every happiness a private situation can afford.
          I am, Sir, with the highest respect and regard,
Your obedient humble servant.
Philip Freneau
         